DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  The phrase "comprising removably securing" is grammatically awkward and replacing "comprising" with "comprises" would resolve the issue.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 line 5 "of grid" should read "of the grid" which is established in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the support strut" in line 3 and “the at least one strut” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “at least one support strut” in line 1 and again “at least one support strut” in line 5. Consistent reference is important to fully establish antecedent basis. 
Examiner’s note regarding “grid cover” vs. “strut cover”. Applicant establishes that “a grid cover” covers “at least a portion of said at least one support strut” and in the specification paragraph 13  “a grid cover” is part 120 which appears to align with the structural details given to “the strut cover” in the claims. A strut cover does not appear to be independently established in the claims or in the specification. For the purposes of examination “a grid cover” is considered equivalent to “a strut cover” as referring to the same part; part 120 shown in Figures 3-5 of the disclosure. It is suggested that applicant change the references to “the strut cover” to “the grid cover” to provide consistency between the claims and the specification. 
Claim 1 recites the limitation "the strut cover" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a grid cover” in line 5 which appears to refer to the same structure. 
Claim 2 recites the limitation "the strut cover" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a grid cover” in line 5 of Claim 1, from which Claim 2 depends, which appears to refer to the same structure. 
Claim 5 recites the limitation "the strut cover" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a grid cover” in line 1 of Claim 5 which appears to refer to the same structure. 
Claim 2 appears to pluralize several limitations which are established in the singular in Claim 1. It is unclear how these parts “an opening” “a filter” “the strut cover” (which as detailed above does not have antecedent basis in Claim 1 at all) are pluralized. Is it a singular filter in a singular opening that is then subdivided into multiple parts? This interpretation does not appear to align with the specification and drawings which show multiple separate openings with multiple separate filters and multiple separate struts. Claim 2 states “said at least one support strut comprising a plurality of support struts” this limitation is clear because applicant establishes in Claim 1 that there is “at least one support strut” which can be both singular and multiple depending on further limitation. However, applicant only establishes “an opening” “a filter” and “the strut cover”, all singular. It is therefore unclear how they are then in multiples. If applicant were to change “an opening” to “at least one opening” in Claim 1 and then specified in Claim 2 “the at least one opening is a plurality of openings” this would resolve this issue. Similarly, the other terms at question could be resolved in a similar manner.
Claim 2 recites the limitation "a plurality of the openin" in line 2 and .  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “an opening”, singular, in Claim 1 line 2. It is unclear how a singular established opening is now multiple openings. And unlike the other pluralizations of Claim 2 applicant does not establish that “the opening comprises a plurality of openings” but instead states “a plurality of the openings” which further makes it unclear if these are separate to the opening established in Claim 1. For the purposes of examination, they are treated as all referring to the same opening.  
Claim 4 and 5 recites the limitation "at least one of the struts" in Claim 4 line 5 and Claim 5 line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Applicant establishes “the support grid includes struts” in line 2-3. The terminology is inconsistent as applicant establishes multiple struts in a casual way, and then refers to “at least one of the struts” later which may refer to one or multiple of “struts”. The antecedent basis is murky, and a possible clarifying change would be “wherein the support grid comprises at least one strut” and the following recitations to “at least one strut” or “wherein the support grid comprises a plurality of struts” and “at least one of the plurality of struts”. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Paragraph 13 refers to "grid cover 120" as well as "the cover 120" "the illustrated cover 120", and in paragraph 15 "the illustrated grid cover 120 is configured as a grid clip . the grid clip 120", paragraph 16 "the clip 120". Examiner has not found antecedent basis for "a strut cover" (Claim 3) or "the strut cover" (Claims 1-5) except by inference that this is the same "the grid cover 120". 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate “grid cover” “the cover” “the illustrated cover” “grid clip” and “the clip” as detailed above with regards to the specification. Drawings 2-5 appear to only show one connection piece part 120 which has a vase type shape with a rounded bottom, inclined sides, two L-shaped “top” parts and two “interior detents (e.g., barbs)” parts 136. It is suggested that applicant choose a consistent terminology if these are all the same part or otherwise submit drawings with the distinguished parts with different enumerations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Mann et al. (US 8,105,409).
With regards to Claims 1-2 Mann teaches:
(Claim 1) A filter frame, part 22, which reads on applicant's claimed “at least one support strut” defining a set of apertures, part 32, which reads on applicant's claimed “an opening”. A filter cell, part 40, which reads on applicant's claimed “a filter” which is received in the aperture part 32. A latch, part 48, overlying at least a portion of the filter frame, part 22, and disposed between the filter frame, part 22, and the filter cell, part 30, by being interposed between the filter cell and the upright portion of the filter frame part 22 as seen in Mann Fig. 4 and 5 by securing arm part 70 which is part of the latch. The latch, part 48, is removable from the filter frame and reads on applicant's claimed “a grid cover”/”a strut cover”. (See Mann Fig. 2 and 4 and 5 and Col. 3 lines 20-26 frame and apertures and Col. 4 lines 15-36 latch)
(Claim 2) Multiple filters fit into multiple openings and secured with multiple latches which reads on applicant's claimed plurality of struts secured to define a plurality of opening which receive a plurality of filters and a plurality of strut covers. (See Mann Figures 2 and 3 and Col. 3 lines 20-57)
With regards to Claims 3-4 Mann teaches:
(Claim 3) Placing a filter cell, part 30, which reads on applicant's claimed filter in an aperture, part 32, which reads on applicant's claimed opening defined by a filter frame, part 22, of vertical and horizontal support panels, parts 26 and 28, which reads on applicant's claimed support grid comprising struts and placing a latch, part 48, which reads on applicant's claimed strut cover on the filter frame such that when the filter cell is placed in the opening an arm of the strut cover, part 70, is sandwiched between the filter cell and a least one of the support panels, parts 26 and 28, and a retention plate, part 58, which reads on applicant's claimed “front wall of the strut cover” is sandwiched between the filter, part 30, and the filter frame, part 22, and the retention plate, part 58, is adjacent a front side of the filter cell. (See Mann Fig. 4 and 5 and Mann Col. 3 lines 19-35 frame and apertures and Col. 3 line 58 to Col. 4 line 35 connection of latches to filter)
(Claim 4) The latch, part 48, is removably secured to the filter frame support panel. (See Mann Fig. 4 and 5 and Col. 4 lines 15-35)
With regards to Claim 5 Mann teaches:
A latch which reads on applicant's claimed a grid cover or strut cover comprising a retention plate, part 58, which reads on applicant's claimed a front wall. A securing arm, part 70, which reads on applicant's claimed  “a pair of opposing arms”, extending rearward from the retention plate, part 58, which are configured to clip onto a vertical or horizontal support panel, parts 26 and 28, of the filter frame, part 22, which reads on applicant's claimed “grid” and which are disposed between the support panel and the adjacent filter cell, part 30, which is received in the adjacent aperture, part 32, which reads on applicant's claimed “adjacent opening of grid”. (See Mann Fig. 2-5 and Mann Col. 3 lines 19-35 frame and apertures and Col. 3 line 58 to Col. 4 line 35 connection of latches to filter) 
In the alternative, and for the purposes of advancing prosecution, it is also considered that Mann teaches:
A pre-filter, part 124, which reads on applicant's claimed “a filter” which is received in the aperture part 32. A latch, part 48, overlying at least a portion of the filter frame, part 22, and disposed between the filter frame, part 22, and the pre-filter, part 124, which is removable from the filter frame which reads on applicant's claimed “a grid cover”/”a strut cover”. The latch has retention plates, part 58, which are L-shaped portions between the pre-filter and the frame, part 22, as well as a second set of retention plates or pre-filter arms, parts 122, which read on applicant's “a front wall”. (See Mann Fig. 2 and 7-10 and Col. 3 lines 20-26 frame and apertures and Col. 6 lines 45-49, Col. 7 line 1-11 latch with pre-filter arms)
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776